DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 28-29, 32-35, 37, 40-44, 46, and 48-54 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Tudorache et al., Supporting Collaborative Ontology Development in Protégé, generally teaches a collaborative editor for a graph schema that receives edit commands for selected elements or relations in the graph schema, with an edit channel being opened based on a selected data element to transmit data associated with the selected data element, where the edits are stored as incremental changes and communicated in real time with other graph schema editors for display.   Tudorache pp. 23, 26.
Miranker teaches generating a mapping between a relational database to a semantic web schema, and then translating queries directed at the semantic web schema to the relational database based on the mapping.  Miranker ¶ 0006.
However, neither teaches a combined editor for a graph schema and a mapping (“each of the one or more selections being representative of a graphical change in the graph schema data structure that corresponds to another change in the connected database.”).
Sicilia, Map-On: A web-based editor for visual ontology mapping, only teaches changing a mapping between a static relational database schema and a static graph schema, which would not change the underlying connected database as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159